DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are pending for examination in the instant application.

Interview Summary
Examiner reached out to the attorney of record on 07/06/2022 and suggested a proposed examiner amendment to expedite the prosecution. Attorney of record however, after the consultation with client preferred to receive an office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (Pub. No.: US 2020/0349573 A1), hereinafter “Don”.

As to claim 1. Don discloses, a method for detecting fraud rings (Don, Abstract), comprising: 
clustering unknown users into unknown user clusters based on a grouping attribute (Don, [0023], requests 134 are added to fraud detection model 104 sequentially (e.g., in the order they were generated, in the order in which they were received by computer system 100).); 
for each of the unknown user clusters, determining aggregated features comprising at least one quantification of at least one homogeneity attribute across the unknown users in the unknown user cluster (Don, [0027], (e.g., identify newly compromised sender accounts 102, new recipient accounts 130 that are associated with fraud, identify transaction patterns that indicate a new modus operandi of malicious actors) and respond accordingly); 
for each of the unknown user clusters, determining a predictive suspiciousness score based on the aggregated features (Don, [0054], this final output value is a prediction score for the likelihood that a particular recipient account 130 is (or is an associate of) an attacker. This prediction score is used in determining whether to grant incoming request 134.); 
determining that at least one of the unknown user clusters is suspicious based on the determined predictive suspiciousness scores (Don, [0054], If the recipient accounts 130 behaves like an attacker, (i.e. the output value of equation 506 is close to 1 or above certain threshold), then this request 134 will be classified as fraudulent (fraudulent prediction 508); and 
taking a protective action for the at least one suspicious unknown user cluster (Don, [0054], and guided through an addition authentication flow again, or in embodiments outright denied).

As to claim 2. Don discloses the invention as in parent claims above, including, wherein taking the protective action comprises at least one selected from a group consisting of: 
initiating a review of the at least one suspicious unknown user cluster, and blocking user accounts associated with the at least one suspicious unknown user cluster (Don, [0055], fraud detection model 104 is automatically adjusted by incorporating updated embedding values as requests 134 come in, when a second incoming request 134 is received, the second incoming request 134 is evaluated using the automatically adjusted fraud detection model 104 (and fraud detection model 104 is also automatically adjusted to reflect changes from the second incoming request 134).). 

As to claim 3. Don discloses the invention as in parent claims above, including, wherein the grouping attribute is user environment-related (Don, [0023], user community associated with fraudulent gift card).

As to claim 4. Don discloses the invention as in parent claims above, including, wherein the at least one homogeneity attribute is user-related (Don, [0022], user account).

As to claim 5. Don discloses the invention as in parent claims above, including, wherein determining the predictive suspiciousness score based on the aggregated features comprises: 
for each of the unknown user clusters, applying a suspiciousness classifier to the aggregated features of the unknown user cluster (Don, [0027], computer system 100 is also able to generate a blacklist of recipient accounts 130 that are suspected of being associated with fraud and denying all requests from such recipient accounts 130 pending further investigation or verification by sender user 110 and/or recipient user 132.).

As to claim 6. Don discloses the invention as in parent claims above, including, wherein the suspiciousness classifier is based on a random forest-type algorithm (Don, [0056]).

As to claim 7. Don discloses the invention as in parent claims above, including, wherein determining the predictive suspiciousness score based on the aggregated features comprises: 
determining locations of the unknown user clusters relative to previously identified known user clusters in a homogeneity space established based on the at least one homogeneity attribute (Don, [0034]).

As to claim 10. Don discloses the invention as in parent claims above, including, wherein determining the predictive suspiciousness score based on the aggregated features comprises: 
for one of the at least one unknown user clusters, updating a previously obtained predictive suspiciousness score for the unknown user cluster (Don, [0050]).

Examiner Note: Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-22 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harris et al. (Pub. No.: US 2021/0174367 A1), discloses, a method includes a processing computer receiving a processing request message comprising user data from a remote server computer. The processing computer can then determine latent values associated with the processing request message based on the user data and a multiplex graph. The processing computer can then normalize the latent values based on a community group in the multiplex graph.
Dusan et al. (US 20210019762 A1), discloses, methods and apparatuses for identifying fraudulent accounts associated with an electronic payment service. In some implementations, a computing device may retrieve a data set including a number of attributes for each of a multitude of accounts, and may construct a plurality of different graphs each based on a unique set of the attributes. Each graph may include a plurality of nodes linked together by a multitude of edges, where each node identifies a corresponding account and each edge indicates one or more of the corresponding attributes that are common to a pair of accounts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tauqir Hussain/Primary Examiner, Art Unit 2446